Case 19-70269-JAD         Doc 63    Filed 03/12/20 Entered 03/12/20 13:08:17            Desc Main
                                    Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                  BANKRUPTCY NO: 19-70269-JAD

 BLACKLICK HOTSPOT CORP.,                                CHAPTER 11

          DEBTOR.

 _________________________
 UNITED STATES TRUSTEE,

          MOVANT,

             v.                                          HEARING DATE AND TIME:
                                                         April 15, 2020 at 11:00 a.m.
 BLACKLICK HOTSPOT CORP.,
                                                         RESPONSE DEADLINE:
       RESPONDENT.                                       April 1, 2020


                   NOTICE OF HEARING WITH RESPONSE DEADLINE ON
                    UNITED STATES TRUSTEE’S MOTION TO CONVERT


 TO THE RESPONDENTS:

        You are hereby notified that the Movant seeks an Order affecting your rights or
 property.

         You are further notified to file with the Clerk and serve on the undersigned attorney for
 the Movant a response to the Motion no later than April 1, 2020, (which is at least seventeen
 days from the date of the service of this notice) in accordance with the Federal Rules of
 Bankruptcy Procedure, Local Rules and Procedures of this Court, and the procedures of the
 Presiding Judge as found on the Judge’s web page at www.pawb.uscourts.gov. If you fail to
 timely respond, the Motion may be granted by the Court by default without a hearing. Please
 refer to the Judge’s calendar posted on the website at www.pawb.uscourts.gov to verify if a
 default order was signed or if the hearing will go forward as scheduled.

          You should take this to your lawyer at once.

         A hearing will be held on April 15, 2020 at 11:00 a.m. before Judge Deller in
 Courtroom B, Penn Traffic Bldg., First Floor, 319 Washington Street, Johnstown, PA 15901.
 Video conferencing will be available in Courtroom D, 54th Floor, U.S. Steel Tower, 600 Grant
 Street, Pittsburgh Pennsylvania 15219. Only a limited time of 10 minutes is being provided on
Case 19-70269-JAD        Doc 63     Filed 03/12/20 Entered 03/12/20 13:08:17             Desc Main
                                    Document     Page 2 of 2




 the calendar. No witnesses will be heard. If this is an issue of fact, an evidentiary hearing will
 be scheduled at a later date by the Court.

 An Order granting relief sought may be entered and the hearing may not be held if you do not
 timely file and serve a response.


                                                       ANDREW R. VARA
                                                       UNITED STATES TRUSTEE
                                                       Regions 3 and 9


 Dated: March 12, 2020                                 By: /s/ Larry Wahlquist
                                                       Larry Wahlquist, Trial Attorney
                                                       DC ID 492864
                                                       Liberty Center, Suite 970
                                                       1001 Liberty Ave.
                                                       Pittsburgh, Pennsylvania 15222
                                                       (412) 644-4756 Telephone
                                                       (412) 644-4785 Facsimile
                                                       Larry.E.Wahlquist@usdoj.gov
